Citation Nr: 1454330	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  11-33 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for bursitis, right shoulder.

2.  Entitlement to a disability evaluation in excess of 10 percent for bursitis, left shoulder.

3.  Entitlement to service connection for a post-tonsillectomy throat disorder (claimed as lymphadenopathy).

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a back disorder, claimed as intermittent back spasms.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to October 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In December 2012, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board has recharacterized the issue of entitlement to service connection for PTSD to more broadly encompass entitlement to service connection for an acquired psychiatric disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled).  Similarly, the issue of entitlement to service connection for lymphadenopathy has been more broadly recharacterized as a post-tonsillectomy throat disorder.  Id.  
This appeal was processed electronically using the Virtual VA paperless claims processing system.  Although a review of the Veterans Benefits Management System (VBMS) paperless claims processing system revealed no additional records, any future consideration of this appellant's case should take into consideration the existence of these electronic records, as well as Virtual VA records.

The issues of entitlement to a disability rating in excess of 10 percent for bursitis of right and left shoulders, entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, and entitlement to service connection for a back disorder, claimed as intermittent back spasms, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record, to include competent lay evidence, is at least in equipoise as to whether the Veteran's current post-tonsillectomy throat disorder began during active duty service or is related to an incident of service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, a post-tonsillectomy throat disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board will not discuss whether it has met its obligations pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  Given the favorable outcome, no prejudice to the Veteran could result from this decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

The Federal Circuit recently held that, for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

The Veteran contends that he has lymphadenopathy, which he claims has been continuous since service.  Service treatment records shows that, in September 2000, the Veteran was seen at a medical facility with complaints of a sore throat, which he said had been present for three days.  On physical examination, it was noted that his bilateral tonsils were present.  The diagnosis was strep throat and he was positive for lymphadenopathy.  In March 2002, he was seen for complaints of pain and swelling of the throat that had been present for one day.  The diagnosis was pharyngitis (sore throat).  During a general comprehensive medical examination in July 2002, shortly before separation, the Veteran did not mention any history of chronic throat problems; the ear, nose and throat evaluation revealed normal findings, and an examination of the lymph nodes specifically found "no palpable lymphadenopathy."

In December 2003, during a private treatment evaluation for complaints of fatigue just over a year following separation from service, the Veteran complained of having a sore throat.  In 2005, he was diagnosed with pharyngitis.  

VA treatment reports show that, in August 2009, the Veteran was seen in the ear, nose and throat clinic with complaints of occasional throat soreness and difficulty swallowing.  The diagnoses were chronic tonsillitis, acute tonsillitis and tobacco abuse.  The clinician advised the Veteran to have a tonsillectomy and discontinue the use of tobacco.  During an outpatient treatment visit in August 2010, the Veteran's physician noted that the Veteran had experienced "recurrent cute tonsillitis, at least 4 episodes a year for the past 8 years."  In November 2010, the Veteran underwent a tonsillectomy for a diagnosis of chronic tonsillitis.  

Based on a review of the complete evidence of record, the Board concludes that there is at least an approximate balance of positive and negative evidence regarding whether the Veteran's current post-tonsillectomy throat disorder is related to his throat conditions in service.  Accordingly, the "benefit-of-the-doubt" rule applies, and service connection is granted.

The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


ORDER

Service connection for a post-tonsillectomy throat disorder (claimed as lymphadenopathy) is granted.


REMAND

Although the Veteran was afforded a VA PTSD examination in August 2009, the examiner found that he did not have a diagnosis of PTSD, and that his depression was not related to service.  Since then, however, the Veteran has reported that he has been diagnosed with PTSD and is in treatment for the condition.  Accordingly, remand is required to afford the Veteran another VA examination and obtain a nexus opinion.

Moreover, while the Veteran was afforded a VA spine examination in September 2009, at which time, the examiner opined that his recurrent back spasm/strain was at least as likely as not related to service, there is some confusion regarding this opinion.  Specifically, the examiner subsequently wrote two addendum opinions.  In the first opinion, he said that the Veteran's decreased spinal range of motion, found on examination, is the result of back spasms related to service (and not the result of a January 2009 motor vehicle accident with resulting bulging disc).  However, in his second addendum opinion, the examiner wrote that it is less likely than not that the Veteran's current low back (lumbar spine) pain is the result of service, as service treatment records show that he was treated for upper back (thoracic spine and shoulder) spasms, which do not result in a low back disorder.  He added that the cause of the Veteran's low back pain was the recent motor vehicle accident.  As the basis for the examiner's inconsistent statements is unclear, a remand for clarification is needed. 

Finally, as the Veteran claims a worsening of his bursitis of the bilateral shoulders, a new VA examination is needed.

Accordingly, the case is REMANDED for the following action:
1.  Obtain all Togus, ME, VA records for treatment of the Veteran's bursitis of the right and left shoulders, an acquired psychiatric disorder and a back disorder since December 2009 and associate with the e-folder.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2.  Request that the Veteran identify all non-VA health care providers who have treated him for any of the aforementioned conditions since December 2009.  .  THE VETERAN IS HEREBY NOTIFIED THAT HE SHOULD SUBMIT ANY ADDITIONAL INFORMATION FROM ANY TREATING PHYSICIANS OR CONSULTING PHYSICIANS WHO HAVE TREATED HIM FOR BURSITIS OF THE RIGHT AND LEFT SHOULDERS, AN ACQUIRED PSYCHIATRIC DISORDER AND A BACK DISORDER.

After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the e-folder.  

3.  After all available records have been associated with the e-folder, arrange for the Veteran to undergo a VA examination with an appropriately qualified examiner to determine the current severity of his right and left shoulder bursitis.  The e-folder and paper folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folders have been reviewed.  Any and all tests and evaluations deemed necessary must be performed (to include range of motion testing), and the clinical findings must be reported in detail.  The examiner must elicit a complete history of the Veteran's symptomatology and problems, to include any neurological disorders associated with his cervical spine disability, and note that, in addition to the examination findings, the Veteran's self-reported history has been considered.

The examiner must specifically assess the severity of the Veteran's right and left shoulder bursitis , including the current range of motion, along with any objective evidence of pain.  If motion is specifically limited by pain due to the service-connected disorders, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use must be assessed in terms of additional degrees of limitation of motion.  The examiner must also specify if ankylosis is present.  A complete rationale for all opinions expressed must be included in the examination report.

The examiner must specifically describe the effects of the Veteran's right and left shoulder bursitis disabilities on his occupational functioning and activities of daily living.  A complete explanation for all opinions expressed must be included in the examination report.  

4.  The Veteran should be scheduled for an examination by a qualified examiner to determine whether any diagnosed acquired psychiatric disorder (to include PTSD or depression) is the result of an event during, or is otherwise related to active duty service.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.  Any and all tests deemed necessary should be performed.  The examiner should also solicit from the Veteran a history of symptomatology associated with any acquired psychiatric disorder.  

The examiner's attention is called to the following:

* The Veteran's claimed PTSD stressor of having been fired upon by a Macedonian outpost during patrol in Kosovo IS PRESUMED CREDIBLE AS A MATTER OF LAW.

The examiner should be asked whether any current acquired psychiatric disorder (to include any such disorder that has been diagnosed at any time during the appeals period) is related to or is otherwise the result of active duty service.  The examiner must provide a complete explanation for all conclusions reached, and should discuss those findings in relation to the pertinent evidence of record.

If the examiner finds that it is impossible to provide the requested opinion without resort to speculation, it should be so stated.  In that case, the examiner must specifically support this conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history).
 
5.  Return the claims folder, and a copy of this remand, to the clinician who performed the September 2009 VA spine examination (and rendered two subsequent addendum opinions) for clarification of opinion.  If the September 2009 examiner finds it necessary, he should conduct further examination of the Veteran to respond to the questions below.  If that examiner is not available, schedule the Veteran for VA back (thoracolumbar and lumbar spine) to be conducted by a qualified examiner. The paper and e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner. 

The examiner is asked to respond to the following questions WITH A COMPLETE EXPLANATION:

* The examiner is asked to provide an explanation as to why he twice opined that the Veteran's back disorder WAS related to service, but subsequently, opined that it WAS NOT related to service.

6.  The AOJ should then readjudicate the claims.  If any claim is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


